UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT


                          __________________

                             No. 97-40802
                           Summary Calendar
                          __________________



     In The Matter Of: GEORGE ROBERT HOLLOWAY, JR.,

                                         Debtor.
     ________________

     GEORGE ROBERT HOLLOWAY, JR.

                                         Appellant,

                                versus

     ROSE ANN ROBERTS,

                                         Appellee.

         ______________________________________________

      Appeal from the United States District Court for the
                    Eastern District of Texas
                          (4:95-CV-121)
         ______________________________________________

                           January 28, 1998

Before JOLLY, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     George Robert Holloway appeals from a decision of the district



*
     Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
court, which affirmed in part a judgment of the bankruptcy court.1

Holloway challenges the finding that an obligation to Rose Ann

Roberts, stipulated in the amount of $146,649.50, which arose from

an assignment of interest in the McKinney 282 Joint Venture,

pursuant to an Agreement Incident to Divorce, is non-dischargeable

under 11 U.S.C. §§ 523(a)(2), (4) and (6).            Holloway argues that

Roberts had a contractual right to, not a property right in, the

obligation in question, and that the debt therefore is not non-

dischargeable under 11 U.S.C. §§ 523(a)(4) and (6).           Holloway also

argues that because his misrepresentations were made after the

obligation   to   Roberts    arose,   those      misrepresentations    cannot

support a finding of fraud under § 523(a)(2).

     Reviewing the bankruptcy court’s findings of law de novo, and

findings of fact for clear error, we have carefully considered the

arguments advanced by the parties in briefs to this court, the

Memorandum   Opinion   and   Order    of   the   district   court,    and   the

transcript of the findings of the bankruptcy court.           We agree with

the district court that the Agreement Incident to Divorce and the

McKinney 282 Assignment gave Roberts a property interest in the

McKinney 282 Joint Venture.       See Twelve Oaks Tower I v. Premier

Allergy, 938 S.W.2d 102, 113 (Tex. App.-Houston [14th Dist.] 1996,

no writ) (Draughn, J. stating that “assignment” has a comprehensive


1
     The district court reversed and remanded on the question of
attorneys’ fees; that portion of the judgment was not appealed and
therefore is not before this court.

                                      2
meaning, with two judges concurring in result); University of Tex.

Med. Branch v. Allen, 777 S.W.2d 450 (Tex. App.-Houston [14th

Dist.] 1989, no writ) (discussing broad effect of assignment);

Mundy v. Mundy, 653 S.W.2d 954, 957-58 (Tex. App.-Dallas 1983, no

writ) (division of partnership interests in divorce results in

vesting proportion of community interest in each party). Moreover,

we agree that Holloway, as a managing co-partner in the McKinney

282 Joint Venture, had a fiduciary duty to Roberts.   Thus, in light

of the bankruptcy court’s findings that Holloway breached his

fiduciary duty to Roberts and willfully and maliciously converted

her property2--findings that certainly are not clearly erroneous--

the obligation is non-dischargeable under both §§ 523(a)(4) and

(6).

       Because the judgment of non-dischargeability can be sustained

upon an affirmance of the district court’s holding under any one of

the three subsections of the statute, we do not reach the question

of whether it is non-dischargeable under § 523(a)(2).     We AFFIRM

the district court’s judgment affirming the bankruptcy court’s

finding with respect to non-dischargeability.




2
     While, as the district court indicates, it is not clear
whether the bankruptcy court intended to make an express finding of
fact confirming all of Roberts’ factual assertions, it is clear
that the bankruptcy court accepted enough of her account that it
reached these conclusions.

                                  3
4